                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Kevin Eyers,                        )
                                    )
            Plaintiff,              )                 Civil Action No.: 3:18-cv-03497-JMC
                                    )
            v.                      )
                                    )
Lowe’s,                             )                               ORDER
                                    )
            Defendant.              )
____________________________________)

       Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on February 8, 2019 (ECF No. 16). The court ACCEPTS the Magistrate Judge’s

Report and incorporates it herein by reference. For the reasons set out in the Report, the court

DISMISSES without prejudice Plaintiff Kevin Eyers’ Complaint (ECF No. 1) for failure to

prosecute.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 16 at 1–3.) As brief background, on December 18, 2018,

Plaintiff, proceeding pro se, filed a Motion for leave to proceed in forma pauperis under 28 U.S.C.

§ 1915. (ECF No. 3.) On December 20, 2018, the Magistrate Judge entered an order directing

Plaintiff to bring his case into proper form. (ECF No. 9.) On January 15, 2019, the Magistrate

Judge issued a second order directing Plaintiff to bring his case into proper form. (ECF No. 13.)

Plaintiff was warned that the failure to comply with the court’s order would subject the case to

dismissal. (ECF No. 9 at 1; ECF No. 13 at 1.) Plaintiff failed to respond to the court’s orders.

(ECF No. 16 at 1.)




                                                1
       On February 8, 2019, the Magistrate Judge entered her Report. (ECF No. 16.) The Report

recommends dismissing Plaintiff’s Complaint (ECF No. 1) without prejudice for failure to

prosecute pursuant to Fed. R. Civ. P. 41. (ECF No. 16 at 2.)

                                 II. STANDARD OF REVIEW

       The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate

Judge only makes a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This court engages

in a de novo review of those portions of the Report and Recommendation to which the parties have

made specific objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court

may accept, reject or modify, in whole or in part, the Magistrate Judge’s recommendation or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).

                                       III. DISCUSSION

       On February 8, 2019, as part of the Report, the Magistrate Judge notified the parties of

their right to file objections by February 22, 2019. (ECF No. 16 at 3.) Neither of the parties filed

any objections to the Report by this date. In the absence of objections to the Magistrate Judge’s

Report, this court is not required to provide an explanation for adopting the recommendations

without modification. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Absent objections,

the court must only ensure that there is no clear error on the face of the record in order to accept

the recommendations. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). If a party fails to file specific,

written objections to the Report, the party forfeits the right to appeal the court’s decision

concerning the Report. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); United States



                                                 2
v. Schronce, 727 F.2d 91 (4th Cir. 1984). Accordingly, since none of the parties filed any

objections to the Report, and the court observes no clear error on the face of the record, the court

accepts the Magistrate Judge’s Report. See Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in this case.

Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

16) and incorporates it herein by reference. For the reasons set out in the Report, the court

DISMISSES without prejudice Plaintiff’s Complaint (ECF No. 1) for failure to prosecute.

       IT IS SO ORDERED.



                                                     United States District Judge
June 5, 2019
Columbia, South Carolina




                                                 3
